 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of June 23,
2016, among Research Solutions, Inc., a Nevada corporation (the “Company”), and
the investors listed on the Schedule of Investors attached hereto as Exhibit A
and identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and in
reliance upon the applicable exemptions from securities registration under the
Securities Act (as defined below), the Company desires to issue and sell to each
Investor, and each Investor, severally and not jointly, desires to purchase from
the Company certain securities of the Company, as more fully described in this
Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

ARTICLE 1.
DEFINITIONS

 

1.1.          Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” as to any Person, means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting such Person,
any of such Person’s Subsidiaries or any of such Person’s or such Subsidiaries’
respective properties, before or by any Governmental Body, arbitrator,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility.

 

“Affiliate” means, with respect to any specified Person: (i) if such Person is
an individual, the spouse of that Person and, if deceased or disabled, his
heirs, executors, or legal representatives, if applicable, or any trusts for the
benefit of such individual or such individual’s spouse and/or lineal
descendants, or (ii) otherwise, another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Person specified. As used in this definition, “control”
shall mean the possession, directly or indirectly, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

 

“Business” means the business conducted by the Company and/or its Subsidiaries.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of
California are authorized or required by law or other governmental action to
close.

 

“Commission” means the Securities and Exchange Commission.

 

 1 

 

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

 

“Company Counsel” means Stubbs Alderton & Markiles, LLP.

 

“Company’s Knowledge” means the actual knowledge of Peter Derycz, Alan Urban,
Janice Peterson, and Scott Ahlberg.

 

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

 

“Eligible Investors” means Investors introduced to the Company by the Placement
Agent.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.

 

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Exhibit A.

 

“Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property, including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, procedures or registrations or
applications relating to the same.

 

“Investor” means any person who purchases Units in the Offering pursuant to this
Agreement.

 

 2 

 

 

“Irrevocable Transfer Agent Instructions” means the Irrevocable Transfer Agent
Instructions, in the form of Exhibit B, executed by the Company and delivered to
and acknowledged in writing by the Transfer Agent.

 

“Legal Requirement” means any federal state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body (or under the authority of any national
securities exchange upon which the Common Stock is then listed or traded).
Reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, and reference to any section or other provision of any Legal
Requirement means that provision of such Legal Requirement from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision.

 

“Lien” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage, lien,
title claim, assignment, encumbrance, adverse claim, contract of sale, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. The term “Lien” includes but is not limited to mechanics’,
materialmens’, warehousemens’ and carriers’ liens and other similar
encumbrances. For the purposes hereof, a Person shall be deemed to be the owner
of Property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.

 

“Maximum Amount” means $5,200,000.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material and adverse impairment to
the Company’s ability to perform on a timely basis its obligations under any
Transaction Document, provided, however, that any effect(s) arising from or
relating to any of the following shall not be deemed, either alone or in
combination, to constitute, and shall not be taken into account in determining
whether there has been or will be, a Material Adverse Effect: (A) conditions
affecting the industries in which the Business operates (which effect(s), in
each case, do not disproportionately affect the Business relative to other
companies conducting businesses similar to the Business); (B) general economic,
financial market or geopolitical conditions (which effect(s), in each case, do
not disproportionately affect the Business relative to other companies
conducting businesses similar to the Business); (C) any failure to meet any
projections or forecasts for the Business for any period ending (or for which
revenues or earnings are released) on or after the date hereof (provided that
the underlying causes of any such failure (subject to the other provisions of
this definition) shall not be excluded); (D) any change in accounting rules
(including GAAP), or the enforcement, implementation or interpretation thereof,
after the date hereof; or (E) any effect caused by, relating to or resulting
from the announcement or pendency of the transactions contemplated by this
Agreement.

 

 3 

 

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Offering” means the offering and sale of the Units pursuant to this Agreement.

 

“Outside Date” means the 30th calendar day following the First Closing. If such
calendar day is not a Trading Day, then the first Trading Day following such
calendar day.

 

“OTC Market” means the OTCBB, the OTCQX and/or the OTCQB.

 

“OTCBB” means the OTC Bulletin Board system.

 

“OTCQB” means the OTCQB market operated by OTC Markets Group.

 

“OTCQX” means the OTCQX market operated by OTC Markets Group.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Placement Agent” means Wunderlich Securities, Inc.

 

“Placement Agent Warrants” means the warrants to be issued to the Placement
Agent to purchase a number of shares of Common Stock derived by dividing an
amount equal to 4.5% of the gross proceeds raised from Eligible Investors at
each Closing by $1.00.

 

“Placement Agent Warrants Shares” means the shares of Common Stock issuable upon
the exercise of the Placement Agent Warrants.

 

“Proceeds” means the amount raised by the Company from the Offering, which, net
of expenses, will be utilized by the Company for general corporate and working
capital purposes.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s Knowledge, threatened.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and the Investors in the form of
Exhibit C hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Registrable Securities as defined in the Registration Rights
Agreement.

 

 4 

 

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities” means the Units, the Shares, the Warrants, the Warrant Shares, the
Placement Agent Warrants, and the Placement Agent Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock included in the Units, the Warrant
Shares, and the Placement Agent Warrants Shares.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

 

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.

 

“Trading Day” means: (i) a day on which the Common Stock is traded on a Trading
Market (other than an OTC Market), or (ii) if the Common Stock is not listed on
a Trading Market (other than an OTC Market), a day on which the Common Stock is
traded in the over the counter market, as reported by OTCQB, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over the counter market as reported by the Pink Sheets
LLC (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

“Trading Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, an OTC Market or any other market on which the Common Stock is listed or
quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Warrants and the Placement Agent Warrants and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer” means any sale, transfer, assignment, conveyance, charge, pledge,
mortgage, encumbrance, hypothecation, security interest or other disposition, or
to make or effect any of the above.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company with a mailing address of 6201 15th Avenue,
Brooklyn, NY 11219 and a facsimile number of (718) 765-8711, and any successor
transfer agent of the Company.

 

 5 

 

 

“Unit” means a unit composed of one share of Common Stock (a “Common Share”) and
a Warrant to purchase three-tenths of one share of Common Stock.

 

“U.S. Investor” means an Investor who is resident in the United States of
America.

 

“Warrants” means the Common Stock purchase warrants, in the form of Exhibit D,
issuable to each Investor at a Closing to purchase a number of shares of Common
Stock equal to 30% of the number of Common Shares issued pursuant to the Units
purchased by such Investor at an exercise price of $1.25 per Warrant Share.

 

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

 

ARTICLE 2.
PURCHASE AND SALE

 

2.1.         Subscription for Units by the Investors. Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined below), each of
the Investors shall severally, and not jointly, purchase, and the Company shall
sell and issue to each Investor, Units at a purchase price of $1.00 per Unit.

 

2.2.         Closing.

 

(a)          First Closing. Subject to the terms and conditions set forth in
this Agreement, the Company shall issue and sell to each Investor, and each such
Investor shall, severally and not jointly, purchase from the Company on or
before June 24, 2016 (the “First Closing Date”), such number of Units set forth
on the respective signature pages attached hereto, which will be reflected
opposite such Investor’s name on Exhibit A (the “First Closing”).

 

(b)          Subsequent Closing(s). In the event that the Maximum Amount is not
raised at the First Closing, the Company and the Placement Agent may mutually
agree to have one or more subsequent Closings of the Offering (each, a
“Subsequent Closing”) until the first to occur of: (i) the Maximum Amount being
raised and (ii) the Outside Date. At each Subsequent Closing, the Company agrees
to issue and sell to each Investor participating in such Subsequent Closing who
executes a signature page hereto, and each such Investor agrees, severally and
not jointly, to purchase from the Company such number of Units set forth on such
Investor’s signature pages attached hereto. There may be more than one
Subsequent Closing; provided, however, that the final Subsequent Closing shall
take place on or before the Outside Date. The date of any Subsequent Closing is
hereinafter referred to as a “Subsequent Closing Date”).

 

(c)          Closing. The First Closing and any applicable Subsequent Closings
are each referred to in this Agreement as a “Closing.” The First Closing Date
and any Subsequent Closing Date are sometimes referred to herein as a “Closing
Date.” The Closing at which the Maximum Amount is raised, or which is the last
Closing prior to the Outside Date, is referred to as the “Final Closing.” The
date of the Final Closing is referred to as the “Final Closing Date.” All
Closings shall occur on or prior to the Outside Date at the offices of Company
Counsel at 15260 Ventura Blvd., 20th Floor, Sherman Oaks, CA 91403, or remotely
via the exchange of documents and signatures.

 

 6 

 

 

2.3.         Closing Deliveries.

 

(a)          Subject to the provisions of this Section 2.3, at each Closing, the
Company shall deliver or cause to be delivered to each Investor participating in
such Closing, against the delivery by such Investor of the Investment Amount,
the following (the “Company Deliverables”):

 

(i)          duly executed Irrevocable Transfer Agent Instructions acknowledged
in writing by the Transfer Agent for the requisite number of Shares to be
delivered to such Investor at such Closing;

 

(ii)         certificates representing the Warrants included in the Units sold
to such Investor at such Closing;

 

(iii)        a certificate executed on behalf of the Company by its Chief
Executive Officer or its Chief Financial Officer, dated as of the applicable
Closing Date, certifying to the fulfillment of the conditions specified in
Article 5 (the “Company Officer Certificate”);

 

(iv)        a certificate executed on behalf of the Company by its secretary
dated as of the First Closing Date, certifying the resolutions adopted by the
board of directors of the Company approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Securities, and certifying as to the signatures and authority of persons signing
the Transaction Documents and related documents on behalf of the Company (the
“Company Secretary Certificate”). The foregoing certificate shall only be
required to be delivered on the First Closing Date, unless any material
information contained in the certificate has changed;

 

(v)         the legal opinion of Company Counsel, in agreed form, addressed to
the Investors and the Placement Agent;

 

(vi)        this Agreement, duly executed by the Company; and

 

(vii)       the Registration Rights Agreement, duly executed by the Company.

 

(b)          At each Closing, the Company shall deliver or cause to be delivered
to the Placement Agent Placement Agent Warrants to purchase a number of shares
of Common Stock derived by dividing an amount equal to 4.5% of the gross
proceeds raised from Eligible Investors at such Closing by $1.00.

 

(c)          By the applicable Closing, each Investor shall deliver or cause to
be delivered the agreements specified in Section 5.2(d), each duly signed by
such Investor (collectively, the “Investor Deliverables”).

 

 7 

 

 

(d)          At each Closing, each Investor participating in such Closing shall
deliver or cause to be delivered to the Company, its Investment Amount, in
United States dollars and in immediately available funds, by wire transfer to
the account designated in writing by the Company for such purpose.

 

2.4.         The Warrants. The Warrants shall have the terms and conditions and
be in the form attached hereto as Exhibit D.

 

2.5.         The Registration Rights Agreement. The Registration Rights
Agreement shall contain the terms and conditions and be in the form attached
hereto as Exhibit C.

 

2.6.         Use of Proceeds. The Company hereby covenants and agrees that the
Proceeds from the sale of Units shall be used for working capital and general
corporate purposes.

 

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES

 

3.1.         Representations and Warranties of the Company. Except as set forth
in the corresponding section of the Disclosure Schedules delivered concurrently
herewith, the Company hereby makes the following representations and warranties
as of the date hereof and as of the Closing Date to each Investor:

 

(a)          Subsidiaries. A true and correct organizational chart of the
Company and its Subsidiaries is included as Schedule 3.1(a). The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, nonassessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

(b)          Subsidiary Securities. There are no outstanding: (i) securities of
the Company or any Subsidiary convertible into or exchangeable for shares of
capital stock or voting securities of any Subsidiary or (ii) options or other
rights to acquire from the Company or any Subsidiary, or other obligation of the
Company or any Subsidiary to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of any Subsidiary (the items in clauses (i) and (ii) being referred
to collectively as the “Subsidiary Securities”). There are no outstanding
obligations of the Company or any Subsidiary to repurchase, redeem or otherwise
acquire any outstanding Subsidiary Securities.

 

(c)          Organization and Qualification. The Company and each Subsidiary are
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

 8 

 

 

(d)          Authorization; Enforcement. The Company has the requisite corporate
and other power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company, and no further action is required by the Company or any
Subsidiary in connection therewith. Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with its terms, will constitute the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(e)          No Conflicts. Except as set forth on Schedule 3.1(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or a
Subsidiary is bound or affected, or (iii) result in a violation of any Legal
Requirement, order, judgment, injunction, decree or other restriction of any
Governmental Body to which the Company or a Subsidiary is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company or a Subsidiary is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(f)          Filings, Consents and Approvals. Except as set forth on Schedule
3.1(f), neither the Company nor any Subsidiary is required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any Governmental Body or other Person in connection
with the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by state securities laws, (iii) the
filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, (iv) the filings required in accordance with
Section 4.5 hereof, (v) those that have been made or obtained prior to the date
of this Agreement, and (vi) other post-closing securities filings or
notifications required to be made under federal or state securities laws.

 

 9 

 

 

(g)          Issuance of the Securities. The Units and the Shares and the
Warrants included in the Units are duly authorized and, when issued and paid for
in accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens. The Placement Agent
Warrants have been duly and validly authorized and upon the due exercise of the
Warrants and Placement Agent Warrants, the Warrant Shares and Placement Agent
Warrant Shares will be validly issued, fully paid and non-assessable free and
clear of all Liens. The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to this
Agreement, the Warrants and the Placement Agent Warrants.

 

(h)          Capitalization.

 

(i)          Schedule 3.1(h) sets forth as of the date hereof and as of the
First Closing Date (a) the authorized capital stock of the Company; (b) the
number and class of shares of capital stock issued and outstanding; (c) the
number and class of shares of capital stock issuable pursuant to the Company’s
stock incentive plans or agreements; and (d) the number and class of shares of
capital stock issuable and reserved for issuance pursuant to securities
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company and a description of the number and rights of such
securities.

 

(ii)         Except as described on Schedule 3.1(h), all of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of pre-emptive rights
and were issued in full compliance with applicable state and federal securities
law and any rights of third parties.

 

(iii)        Except as described on Schedule 3.1(h), no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.

 

(iv)        Except as described on Schedule 3.1(h), there are no outstanding (i)
shares of capital stock or voting securities of the Company or (ii) options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of capital stock or voting securities or securities convertible into
or exchangeable for capital stock or voting securities of the Company, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of capital
stock or voting securities of the Company, or securities or rights convertible
or exchangeable into shares of capital stock or voting securities of the Company
(the items in clauses (i) and (ii) being referred to collectively as the
“Company Securities”). Except as described on Schedule 3.1(h), there are no
outstanding obligations of the Company or any Subsidiary to repurchase, redeem
or otherwise acquire any Company Securities.

 

(v)         Except as described on Schedule 3.1(h), the issuance and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Investors) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

 

 10 

 

 

(vi)        Except as described on Schedule 3.1(h), there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securities-holders
of the Company relating to the securities of the Company held by them.

 

(vii)       Except as described on Schedule 3.1(h), no Person has the right to
require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.

 

(i)          SEC Reports; Financial Statements. The Company was never a “shell”
company as described in Rule 144(i)(1) under the Securities Act. The Company has
filed all reports, schedules, forms, statements and other documents and
registration statements required to be filed by it under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (or such shorter period as the Company
was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports” and, together with the
Schedules to this Agreement (if any), the “Disclosure Materials”) on a timely
basis or has timely filed and received a valid extension of such time of filing
and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company and each Subsidiary included in the SEC Reports
complied in all material respects with applicable accounting requirements and
the rules and regulations of the Commission with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with GAAP, and fairly present in all material respects the financial position of
the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial year-end
audit adjustments. There is no transaction, arrangement, or other relationship
between the Company or any Subsidiary and an unconsolidated or other off balance
sheet entity that is not disclosed in its financial statements that should be
disclosed in accordance with GAAP and that would be reasonably likely to have a
Material Adverse Effect.

 

(j)          Press Releases. The press releases (other than the industry data,
research opinion or viewpoints contained therein that are derived from third
party sources) disseminated by the Company during the twelve months preceding
the date of this Agreement, either individually or taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. To the Company’s Knowledge, the industry data, research opinion
or viewpoints derived from third party sources contained in the press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement, are derived from valid and reputable sources without the need for
consent and, either individually or taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading.

 

 11 

 

 

(k)          Material Changes. Except as described on Schedule 3.1 (k) or in the
SEC Reports, since the date of the latest audited financial statements included
within the SEC Reports, the Company and its Subsidiaries have not:

 

(i)          There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or

 

(ii)         Except for this Agreement and the other Transaction Documents,
there has been no transaction, event, action, development, payment, or other
matter of any nature whatsoever entered into by the Company that requires
disclosure in an SEC Document which has not been so disclosed.

 

(l)          No Undisclosed Material Liabilities. There are no liabilities of
the Company or any Subsidiary of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability, other than:

 

(i)          liabilities provided for in the audited consolidated balance sheet
of the Company and the Subsidiaries as of June 30, 2015 or disclosed in the
notes thereto; and

 

(ii)         other undisclosed liabilities which, individually or in the
aggregate, have not resulted in or could reasonably be expected to result in a
Material Adverse Effect.

 

(m)          Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as disclosed in the SEC Reports,
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect. Neither
the Company nor any Subsidiary, nor to the Company’s Knowledge, any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as disclosed in
the Disclosure Materials. There has not been, and to the Company’s Knowledge,
there is not pending or contemplated any investigation by the Commission
involving the Company or any current or former director or officer of the
Company (in his or her capacity as such). The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.

 

(n)          Labor Relations. Neither the Company nor any Subsidiary is a party
to or bound by any collective bargaining agreements or other agreements with
labor organizations and, to the Company’s Knowledge, there are no attempts to
organize the employees of the Company or any of its Subsidiaries. Neither the
Company nor any Subsidiary has violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours. No material labor dispute exists or,
to the Company’s Knowledge, is imminent with respect to any of the employees of
the Company or any Subsidiary which could reasonably be expected to result in a
Material Adverse Effect.

 

 12 

 

 

(o)          Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or Governmental Body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. The Company is in compliance
with all effective requirements of the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations thereunder, that are applicable to it, except
where such noncompliance could not have or reasonably be expected to result in a
Material Adverse Effect.

 

(p)          Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (the “Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

(q)          Title to Assets. The Company and the Subsidiaries own, lease or
otherwise have a valid right to use, all real property that is material to the
Business, good and marketable title in fee simple to all personal property owned
by them that is material to the Business and good and marketable title in all
personal property owned by them that is material to the Business, in each case
free and clear of all Liens, except for Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(r)          Material Contracts. The Company has made available to the Investors
copies (via the SEC’s EDGAR system) of the Material Contracts (as defined
below). Except as described in the SEC Reports, neither the Company nor any of
its Subsidiaries has entered into any oral contracts which, if written, would
qualify as a Material Contract. Each of the Material Contracts is valid and in
full force and effect, is enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity, and will continue to be so immediately following the
Closing Date. Except for the agreements, contracts, instruments and other
exhibits filed as part of and as required pursuant to the SEC Reports (such
agreements, contracts or instruments, collectively, the “Material Contracts”) or
otherwise made available to the Investors, neither the Company nor any of its
Subsidiaries is party or subject to, or bound by:

 

 13 

 

 

(i)          any agreements, contracts or commitments that call for prospective
fixed and/or contingent payments or expenditures by or to the Company or any of
its Subsidiaries of more than $200,000, or which is otherwise material and not
entered into in the ordinary course of business;

 

(ii)         any contract, lease or agreement involving payments in excess of
$200,000, which is not cancelable by the Company or any of its Subsidiaries, as
applicable, without penalty on not less than 60 days’ notice;

 

(iii)        any contract, including any distribution agreements, containing
covenants directly or explicitly limiting the freedom of the Company or any of
its Subsidiaries to compete in any line of business or with any Person or to
offer any of its products or services;

 

(iv)        any material indenture, mortgage, promissory note, loan agreement,
guaranty or other agreement or commitment for the borrowing of money or pledging
or granting a security interest in any assets;

 

(v)         any employment contracts, non-competition agreements, invention
assignments, severance or other agreements with officers, directors, employees,
stockholders or consultants of the Company or any of its Subsidiaries or Persons
related to or affiliated with such Persons;

 

(vi)        any stock redemption or purchase agreements or other agreements
affecting or relating to the capital stock of the Company or any of its
Subsidiaries, including, without limitation, any agreement with any stockholder
of the Company or any of its Subsidiaries which includes, without limitation,
antidilution rights, voting arrangements or operating covenants;

 

(vii)       any pension, profit sharing, retirement, stock option or stock
ownership plans;

 

(viii)      any royalty, dividend or similar arrangement based on the revenues
or profits of the Company or any of its Subsidiaries or based on the revenues or
profits derived from any material contract;

 

(ix)         any acquisition, merger, asset purchase or other similar agreement;

 

(x)          any sales agreement which entitles any customer to a right of
set-off, or right to a refund after acceptance thereof;

 

(xi)         any agreement with any supplier or licensor containing any
provision permitting such supplier or licensor to change the price or other
terms upon a breach or failure by the Company or any of its Subsidiaries, as
applicable, to meet its obligations under such agreement; or

 

 14 

 

 

(xii)        any agreement under which the Company or any of its Subsidiaries
has granted any Person registration rights for securities.

 

(s)          Actions with Respect to Material Contracts.

 

(i)          Neither the Company nor any of its Subsidiaries has violated or
breached, or committed any default under, any Material Contract in any material
respect, and, to the Company’s Knowledge, no other Person has violated or
breached, or committed any default under any Material Contract, except for
violations, breaches of defaults which would not have a Material Adverse Effect;
and

 

(ii)         To the Company’s Knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to: (A) result in a material violation or
breach of any of the provisions of any Material Contract, (B) give any Person
the right to declare a default or exercise any remedy under any Material
Contract, (C) give any Person the right to accelerate the maturity or
performance of any Material Contract or (D) give any Person the right to cancel,
terminate or modify any Material Contract, except, in each case, as would not
have a Material Adverse Effect.

 

(t)          Taxes.

 

(i)          The Company and its Subsidiaries have timely and properly filed all
tax returns required to be filed by them for all years and periods (and portions
thereof) for which any such tax returns were due. All such filed tax returns are
accurate in all material respects. The Company has timely paid all taxes due and
payable (whether or not shown on filed tax returns). There are no pending
assessments, asserted deficiencies or claims for additional taxes that have not
been paid. The reserves for taxes, if any, reflected in the SEC Reports are
adequate, and there are no Liens for taxes on any property or assets of the
Company and any of its Subsidiaries (other than Liens for taxes not yet due and
payable). There have been no audits or examinations of any tax returns by any
Governmental Body, and the Company or its Subsidiaries have not received any
notice that such audit or examination is pending or contemplated. No claim has
been made by any Governmental Body in a jurisdiction where the Company or any of
its Subsidiaries does not file tax returns that it is or may be subject to
taxation by that jurisdiction. To the Company’s Knowledge, no state of facts
exists or has existed which would constitute grounds for the assessment of any
penalty or any further tax liability beyond that shown on the respective tax
returns. There are no outstanding agreements or waivers extending the statutory
period of limitation for the assessment or collection of any tax. Neither the
Company nor any of its Subsidiaries is a party to any tax-sharing agreement or
similar arrangement with any other Person.

 

(ii)         The Company has made all necessary disclosures required by Treasury
Regulation Section 1.6011-4. The Company has not been a participant in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).

 

(iii)        No payment or benefit paid or provided, or to be paid or provided,
to current or former employees, directors or other service providers of the
Company will fail to be deductible for federal income tax purposes under Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”).

 

 15 

 

 

(u)          Employees.

 

(i)          Except as set forth in Schedule 3.1(u) or in the SEC Reports, the
Company and its Subsidiaries have no policy, practice, plan or program of paying
severance pay or any form of severance compensation in connection with the
termination of employment services.

 

(ii)         Each Person who performs services for the Company or any of its
Subsidiaries has been, and is, properly classified by the Company or its
Subsidiaries as an employee or an independent contractor.

 

(iii)        To the Company’s Knowledge, no employee or advisor of the Company
or any of its Subsidiaries is or is alleged to be in violation of any term of
any employment contract, disclosure agreement, proprietary information and
inventions agreement or any other contract or agreement or any restrictive
covenant or any other common law obligation to a former employer relating to the
right of any such employee to be employed by the Company or any of its
Subsidiaries because of the nature of the business conducted or to be conducted
by the Company or any of its Subsidiaries or to the use of trade secrets or
proprietary information of others, and the employment of the employees of the
Company and its Subsidiaries does not subject the Company or the Company’s
stockholders to any liability. There is neither pending nor, to the Company’s
Knowledge, threatened any actions, suits, proceedings or claims, or, to the
Company’s Knowledge, any basis therefor or threat thereof with respect to any
contract, agreement, covenant or obligation referred to in the preceding
sentence.

 

(v)         Intellectual Property. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights (collectively, the “Intellectual Property Rights”) that are necessary or
material for use in connection with the Business as described in the SEC Reports
and which the failure to so have could, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by the Company or any Subsidiary violates or infringes upon
the rights of any Person. Except as set forth in the SEC Reports, to the
Company’s Knowledge, all such Intellectual Property Rights are enforceable and
there is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property Rights and confidential information (the “Confidential Information”).
Each employee, consultant and contractor who has had access to Confidential
Information which is necessary for the conduct of the Business as currently
conducted or as currently proposed to be conducted has executed an agreement to
maintain the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Company’s
standard forms thereof. Except under confidentiality obligations, there has been
no material disclosure of any of the Company’s or its Subsidiaries’ Confidential
Information to any third party.

 

 16 

 

 

(w)          Environmental Matters. Neither the Company nor any Subsidiary: (i)
is in violation of any statute, rule, regulation, decision or order of any
Governmental Body relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances or to animal waste
(collectively, “Environmental Laws”), (ii) owns, leases, has rights in or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, (iii) is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is subject to any
claim relating to any Environmental Laws, and there is no pending or, to the
Company’s Knowledge, threatened investigation that might lead to such a claim.

 

(x)          Certain Fees. Except for fees payable to the Placement Agent, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.

 

(y)          Investment Company. The Company is not, and is not an Affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

(z)          No Additional Agreements. The Company does not have any agreement
or understanding with any Investor with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

 

(aa)         Consultation with Auditors. The Company has consulted its
independent auditors concerning the accounting treatment of the transactions
contemplated by the Transaction Documents, and in connection therewith has
furnished such auditors complete copies of the Transaction Documents.

 

(bb)         Exemption from Registration. Subject to the accuracy of the
Investors’ representations and warranties set forth in this Section 3, except as
required pursuant to the Registration Rights Agreement, the sale of Securities
by the Company to the Investors will not require registration under the
Securities Act. The Company is issuing Securities in accordance with and in
reliance upon the exemption from securities registration afforded, inter alia,
by Rule 506(b) under Regulation D as promulgated by the Commission under the
Securities Act.

 

(cc)         No Integrated Offering. Other than in connection with this
Offering, neither the Company, nor any of its affiliates, nor any Person acting
on its or their behalf has, directly or indirectly, made any offers or sales of
any securities or solicited any offers to buy any securities, under
circumstances that would cause this Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act which would require
the registration of any such securities under the Securities Act or any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.

 

 17 

 

 

(dd)        No General Solicitation. Neither the Company nor any Person acting
on its behalf has conducted any general solicitation or general advertising (as
those terms are used in Regulation D) in connection with the offer or sale of
any of the Securities.

 

(ee)         Questionable Payments. Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

 

(ff)         Solvency. The Company has not (a) made a general assignment for the
benefit of creditors; (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by its creditors; (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.

 

(gg)        Related Party Transactions. Except as set forth in the SEC Reports:
(a) none of the Company or any of its Affiliates, officers, directors,
stockholders or employees, or any Affiliate of any of such Person, has any
material interest in any property, real or personal, tangible or intangible,
including the Company’s Intellectual Property used in or pertaining to the
business of the Company, except for the normal rights of a stockholder, or, to
the Company’s Knowledge, any supplier, distributor or customer of the Company,
(b) there are no agreements, understandings or proposed transactions between the
Company and any of its officers, directors, employees, Affiliates, or, to the
Company’s Knowledge, any Affiliate thereof, (c) to the Company’s Knowledge, no
employee, officer or director of the Company or any of its Subsidiaries has any
direct or indirect ownership interest in any firm or corporation with which the
Company is affiliated or with which the Company has a business relationship, or
any firm or corporation that competes with the Company; (d) to the Company’s
Knowledge, no member of the immediate family of any officer or director of the
Company is directly or indirectly interested in any Material Contract or (e)
there are no amounts owed (cash and stock) to officers, directors and
consultants (salary, bonuses or other forms of compensation).

 

(hh)        OFAC. None of the Company or any of its Subsidiaries nor, to the
Company’s Knowledge, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any of its Subsidiaries, is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any of the Company’s Subsidiaries,
joint venture partner or other Person or entity, towards any sales or operations
in any country sanctioned by OFAC or for the purpose of financing the activities
of any Person currently subject to any U.S. sanctions administered by OFAC.

 

 18 

 

 

(ii)         Money Laundering Laws. The operations of each of the Company or any
of its Subsidiaries are and have been conducted at all times in compliance with
the money laundering statutes of applicable jurisdictions, the rules and
regulations thereunder all applicable Governmental Bodies and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Body (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any Governmental Body or any arbitrator
involving the Company and/or any Subsidiary with respect to the Money Laundering
Laws is pending or, to the Company’s Knowledge, threatened.

 

(jj)         Disclosure. Neither the Company nor any Person acting on its behalf
has provided any of the Investors or their agents or counsel with any
information that constitutes or might constitute material, non-public
information, other than the terms of the transactions contemplated hereby. The
Company understands and confirms that the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company. All
disclosure provided to the Investors regarding the Company, the Subsidiaries or
the Business and the transactions contemplated hereby, furnished by or on behalf
of the Company (including the Company’s representations and warranties set forth
in this Agreement and the disclosure set forth in any diligence report or
business plan provided by the Company or any Person acting on the Company’s
behalf) are true and correct in all material aspects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

(kk)        Internal Accounting and Disclosure Controls. Except as set forth in
the SEC Reports, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (a) transactions are executed in
accordance with management’s general or specific authorization, (b) transactions
are recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (c) access to assets
is permitted only in accordance with management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
the existing assets at quarterly intervals and appropriate action is taken with
respect to any material differences. The Company maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15 under the Exchange Act)
that are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the Commission, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

 

3.2.         Representations and Warranties of the Investors. Each Investor
hereby, for itself and for no other Investor, makes the following
representations and warranties as of the date hereof and as of the Closing Date
to the Company:

 

 19 

 

 

(a)          Organization; Authority. If such Investor is a business entity,
such Investor is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party or
a signatory and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each Transaction Document executed by such Investor has been duly executed by
such Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)          Investment Intent. Such Investor is acquiring the Securities
issuable to it under the Transaction Documents as principal for its own account
and not with a view to or for distributing or reselling such Securities or any
part thereof, without prejudice, however, to such Investor’s right at all times
to sell or otherwise dispose of all or any part of such Securities in compliance
with applicable federal and state securities laws. Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Investor to hold the Securities for any period of time. Such
Investor is acquiring the Securities hereunder in the ordinary course of its
business. Such Investor does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Securities.

 

(c)          Investor Status. Such Investor is not a registered broker-dealer
under Section 15 of the Exchange Act. Such Investor has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Securities. Such Investor acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.
At the time such Investor was offered the Securities, it was, and at the date
hereof it is, an “accredited investor” as defined in Rule 501(a) under the
Securities Act, and such Investor has completed and executed the Investor
Questionnaire attached as Exhibit E to this Agreement.

 

(d)          General Solicitation. Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice, meeting, or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

(e)          Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

 

 20 

 

 

(f)          Certain Trading Activities. Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor was first contacted by the Company, the Placement Agent, or any other
Person acting on behalf of the Company regarding an investment in the Company
and (2) the 30th day prior to the date of this Agreement. Such Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.

 

(g)          Independent Investment Decision. Such Investor has independently
evaluated the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision. Such Investor has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.

 

(h)          Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities. All of the information which the Investor
has provided to the Company is true, correct and complete as of the date this
Agreement is signed, and if there should be any change in such information prior
to the Closing, the Investor will immediately provide the Company with such
information.

 

(i)          Acknowledgement of Conflict of Interest. Each Investor acknowledges
that (A) Chad Cooper is a managing director and registered representative of the
Placement Agent and Chad Cooper is also a director of the Company, (B) Chad
Cooper led the Placement Agent’s efforts in soliciting Investors and
consummating the Offering, and (C) Chad Cooper acted on behalf of the Placement
Agent in the Offering and did not participate as a director of the Company at
meetings of the board of directors of the Company or otherwise relating to the
Offering. Each Investor hereby waives the conflict of interest arising as a
result of Chad Cooper’s directorship with the Company and his employment and
position with the Placement Agent.

 

 21 

 

 

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES

 

4.1.         Transferability; Certificate. (a) The Securities may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of the Securities other than pursuant to an effective
registration statement, to the Company, to an Affiliate of an Investor or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.

 

(b)          Certificates evidencing Securities will contain the following
legend or a substantially similar legend, until such time as they are not
required under Section 4.1(c):

 

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).

 

 22 

 

 

(c)          Certificates representing Securities shall be eligible for removal
of the restrictive legend (including the legend set forth in Section 4.1(b)):
(i) following any sale of such Securities pursuant to the plan of distribution
in an effective registration statement (in compliance with any prospectus
delivery requirements) or (ii) following a sale or transfer of such Securities
pursuant to Rule 144 (assuming the transferee is not an Affiliate of the
Company), or (iii) while such Securities are eligible for sale by the selling
Investor without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Securities and
without volume or manner-of-sale restrictions. The Company agrees that following
such time as legends are no longer required to be set forth on certificates
representing Securities under this Section 4.1(c), it will, no longer than three
Trading Days following the delivery by an Investor to the Company or the
Transfer Agent of a certificate representing such Securities containing a
restrictive legend, deliver or instruct the Transfer Agent to deliver to such
Investor, Securities which are free of all restrictive and other legends. If the
Company is then eligible, certificates for Securities subject to legend removal
hereunder shall be transmitted by the Transfer Agent to an Investor by crediting
the prime brokerage account of such Investor with the Depository Trust Company
System as directed by such Investor. If an Investor shall make a sale or
transfer of Securities either (x) pursuant to Rule 144 or (y) pursuant to a
registration statement and in each case shall have delivered to the Company or
the Company’s transfer agent the certificate representing the applicable
Securities containing a restrictive legend which are the subject of such sale or
transfer and a representation letter in customary form (the date of such sale or
transfer and Securities delivery being the “Securities Delivery Date”) and (1)
the Company shall fail to deliver or cause to be delivered to such Investor a
certificate representing such Securities that is free from all restrictive or
other legends by the third Trading Day following the Securities Delivery Date
and (2) following such third Trading Day after the Securities Delivery Date and
prior to the time such Securities are received free from restrictive legends,
the Investor, or any third party on behalf of such Investor, purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of such Securities (a “Buy-In”), then, in
addition to any other rights available to the Investor under the Transaction
Documents and applicable law, the Company shall pay in cash to the Investor (for
costs incurred either directly by such Investor or on behalf of a third party)
the amount by which the total purchase price paid for Common Stock as a result
of the Buy-In (including brokerage commissions, if any) exceed the proceeds
received by such Investor as a result of the sale to which such Buy-In relates.
The Investor shall provide the Company written notice indicating the amounts
payable to the Investor in respect of the Buy-In. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.

 

 23 

 

 

4.2.          Furnishing of Information. As long as any Investor or any
transferee owns any Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as any Investor owns Securities, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Securities under Rule
144. The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.

 

4.3.          Integration. The Company shall not, and shall use its best efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investors, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market on which the Common Stock then
trades in a manner that would require stockholder approval of the sale of the
Securities to the Investors.

 

4.4.          Subsequent Registrations. Other than pursuant to the Registration
Rights Agreement, prior to the first to occur of (a) the Effective Date of a
Registration Statement resulting in all Registrable Securities (as defined in
the Registration Rights Agreement) being registered for resale pursuant to one
or more effective Registration Statements or (b) such time as all Registrable
Securities may be sold by the Investors without volume restrictions pursuant to
Rule 144, the Company may not file any registration statement (other than on
Form S-8) with the Commission with respect to any securities of the Company.

 

4.5.          Securities Laws Disclosure; Publicity. By (i) 9:30 a.m. (New York
time) on the Trading Day following the Closing Date, the Company shall issue a
press release, disclosing the transactions contemplated by the Transaction
Documents and the Closing and by (ii) 5:30 p.m. (New York time) on the fourth
Trading Day following the Closing Date, the Company will file a Current Report
on Form 8-K, disclosing the material terms of the Transaction Documents (and
attach as exhibits thereto all existing Transaction Documents) and the Closing.
The Company covenants that following such disclosure, the Investors shall no
longer be in possession of any material, non-public information with respect to
the Company or any Subsidiary. In addition, the Company will make such other
filings and notices in the manner and time required by the Commission and the
Trading Market on which the Common Stock is quoted. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the Commission (other than
the Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market, without the prior written
consent of such Investor, except to the extent such disclosure is required by
law or Trading Market regulations.

 

 24 

 

 

4.6.          Limitation on Issuance of Future Priced Securities. During the six
months following the Closing Date, the Company shall not issue any “Future
Priced Securities” as such term is described by NASD IM-4350-1.

 

4.7.          Indemnification of Investors. In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold the Investors and their respective directors, officers, shareholders,
partners, members, affiliates, employees and agents (each, an “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation in respect thereof (collectively, “Losses”) that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by any of the Company in any Transaction Document or in any certificate or other
instrument delivered by or on behalf of the Company. In addition to the
indemnity contained herein, the Company will reimburse each Investor Party for
its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 4.7 shall be the same as those set forth in
Section 5 of the Registration Rights Agreement.

 

4.8.          Non-Public Information. The Company covenants and agrees that,
except as specifically contemplated by the Transaction Documents, neither it nor
any other Person acting on its behalf will provide any Investor or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Investor shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Investor shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

 

4.9.          Listing of Common Stock. The Company agrees, (i) if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application the Shares, and will take such other action as is
necessary or desirable to cause the Shares to be listed on such other Trading
Market as promptly as possible, and (ii) the Company will take all action
reasonably necessary to continue the listing and/or quotation and trading of its
Common Stock on a Trading Market and will comply in all material respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of each applicable Trading Market.

 

4.10.         Participation in Future Financing.

 

(a)          From the date hereof until the two year anniversary of the Final
Closing Date, upon any issuance of securities by the Company or any of its
Subsidiaries (or any resulting Person due to any spin-outs) in an offering
pursuant to which any of the foregoing raises gross proceeds of at least
$1,000,000 through the sale of Common Stock or Common Stock Equivalents (a
“Subsequent Financing”), each Investor shall have the right to purchase up to
such Investor’s Proportionate Share (as defined below) of Common Stock or Common
Stock Equivalents sold in such Subsequent Financing on the same terms,
conditions and price provided for in the Subsequent Financing. For purposes of
this Section 4.10, an Investor’s “Proportionate Share” means the percentage of
securities sold in such Subsequent Financing that is equal to such Investor’s
percentage ownership interest in the Company as of immediately after the Final
Closing on a fully-diluted basis (assuming for this purpose the conversion,
exercise or exchange of all securities of the Company that are outstanding as of
the Final Closing that are convertible into, or exercisable or exchangeable for,
Common Stock of the Company).

 

 25 

 

 

(b)          At least 10 Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Investor a written notice of its
intention to effect a Subsequent Financing (a “Pre-Notice), which Pre-Notice
shall ask such Investor if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of
an Investor, and only upon a request of such Investor made within one trading
day following the receipt by the Investor of the Pre-Notice, for a Subsequent
Financing Notice, the Company shall promptly and no later than one Trading Day
after such request, deliver a Subsequent Financing Notice to such Investor. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the person or persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

 

(c)          Any Investor desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the 5th trading day after all of the Investors have received the
Pre-Notice of what portion of the Subsequent Financing the Investor is willing
to purchase, which portion may not exceed the Investor’s Proportionate Share of
the Subsequent Financing, and that the Investor has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no notice from an Investor as of such 5th
trading day, such Investor shall be deemed to have notified the Company that it
does not elect to participate.

 

(d)          Notwithstanding anything to the contrary contained in this Section
4.10, if the Board of Directors of the Company unanimously agrees (and
memorializes such agreement in written minutes of a meeting or a written
consent) that providing advance notice to the Investors of a Subsequent
Financing and including the Investors in the initial closing of a Subsequent
Financing may materially adversely affect the Company’s ability to consummate
the Subsequent Financing, then the Company may consummate a Subsequent Financing
prior to the time that the Company provides a Pre-Notice or Subsequent Financing
Notice to Investors or sells securities to the Investors under this Section 4.10
in such Subsequent Financing so long as the Company is otherwise able to comply
with this Section 4.10 and promptly provide such Pre-Notice and, if applicable,
Subsequent Notice, to Investors and consummate an additional closing of the
Subsequent Financing that includes the participating Investors; and, provided
further, that the Company reserves the requisite number of securities to be sold
in such Subsequent Financing such that all Investors desiring to participate
therein in accordance with this Section 4.10 may so participate.

 

 26 

 

 

(e)          The Company must provide the Investors with a second Subsequent
Financing Notice, and the Investors will again have the right of participation
set forth above in this Section 4.10, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within 30 trading days after
the date of the initial Subsequent Financing Notice.

 

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING

 

5.1.          Conditions Precedent to the Obligations of the Investors to
Purchase Securities. The obligation of the Investors to acquire Securities at
the Closing is subject to the satisfaction or waiver by each Investor, at or
before the Closing, of each of the following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing as though made on and as
of such date;

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;

 

(d)          Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Company or the Subsidiaries;

 

(e)          Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.3(a);

 

(f)          Approvals. The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect;

 

(g)          Stop Orders. No stop order or suspension of trading shall have been
imposed by the Commission or any other governmental or regulatory body having
jurisdiction over the Company or the market(s) where the Common Stock is listed
or quoted, with respect to public trading in the Common Stock;

 

(h)          Termination. This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.

 

 27 

 

 

5.2.          Conditions Precedent to the Obligations of the Company to Sell
Securities. The obligation of the Company to sell Securities at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of each Investor contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date;

 

(b)          Performance. Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing;

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;

 

(d)          Investor Deliverables. Each Investor shall have delivered this
Agreement and the Registration Rights Agreement, each duly executed by such
Investor and a completed Selling Holder Questionnaire (as defined in the
Registration Rights Agreement) and Investor Questionnaire in the form attached
as Exhibit E to this Agreement.

 

(e)          Termination. This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.

 

ARTICLE 6.
MISCELLANEOUS

 

6.1.          Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities.

 

6.2.          Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

6.3.          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via (i) facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section or (ii) electronic mail (i.e., Email)
prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via (i) facsimile at the facsimile number specified in this Section or (ii)
electronic mail (i.e., Email) on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, or (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given, if sent by any means other than facsimile or Email
transmission. The address for such notices and communications shall be as
follows:

 

 28 

 

 

If to the Company: Research Solutions, Inc.   5435 Balboa Blvd.   Suite 202  
Encino, CA 91316   Attention: Chief Financial Officer   Fax: 818-646-2199  
Email: legal@reprintsdesk.com     With a copy to: Stubbs Alderton & Markiles,
LLP   15260 Ventura Blvd.   20th Floor   Sherman Oaks, CA 91403   Attention:
Louis Wharton   Fax: (818) 444-6309   Email: lwharton@stubbsalderton.com     If
to the Investor: To the Investor’s address as specified on Investor’s Signature
Page.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4.         Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the holders of a majority of the Shares sold to Investors
under this Agreement or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought (and if such party is the Investors,
then by the holders of a majority of the Shares sold to Investors under this
Agreement). No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

6.5.         Termination. This Agreement may be terminated prior to Closing:

 

(a)          by written agreement of the Investors holding a majority of the
Shares sold to Investors under this Agreement and the Company; and

 

 29 

 

 

(b)          by the Company or an Investor (as to itself but no other Investor)
upon written notice to the other, if the Closing shall not have taken place by
6:30 p.m. Eastern time on or before June 30, 2016; provided, that the right to
terminate this Agreement under this Section 6.5(b) shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time; provided however that such termination will not affect the
right of any party to sue for any breach by any other party (or parties).

 

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors.

 

6.6.          Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.7.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investors.”

 

6.8.          No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.7 (as to each
Investor Party) and any provision expressly relating to the Placement Agent,
which is an intended third party beneficiary of this Agreement.

 

6.9.          Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

 

 30 

 

 

6.10.         Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities for 18 months following the Closing Date.

 

6.11.         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or e-mail transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
e-mail signature page were an original thereof.

 

6.12.         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.13.         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

6.14.         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

 31 

 

 

6.15.         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 

6.16.         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.17.         Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

 

6.18.         Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such an Investor shall be personally liable for any liabilities of
such Investor.

 

 32 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  COMPANY:       RESEARCH SOLUTIONS, INC.         By: /s/ Peter Derycz     Name:
Peter Derycz     Title: Chief Executive Officer         INVESTORS:       The
Investors executing the Signature Page in the form attached hereto as Annex A
and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 

 

 

 

Annex A

 

Securities Purchase Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement,
dated as of June 23, 2016 (the “Agreement”), between the undersigned, Research
Solutions, Inc., a Nevada corporation (the “Company”), and the other parties
thereto, in or substantially in the form furnished to the undersigned and (ii)
purchase the securities of the Company appearing below, hereby agrees to
purchase such securities from the Company as of the Closing and further agrees
to join the Agreement as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof.

 

IN WITNESS WHEREOF, the undersigned has executed the Agreement as of June 23,
2016.

 

  Name and Address, Fax No. and Social Security No./EIN of Investor:            
   

 

  Fax No.:           Soc. Sec. No./EIN:  

 

  If a partnership, corporation, trust or other business entity:         By:    
  Name:     Title:

 

  If an individual:           Signature:           Investment Amount:          
Amount of Units to be Purchased:  

 

  Account Registration Type (check one)       ¨ Individual Account       ¨ Joint
Account       ¨ Individual Retirement Accout       ¨
Corporation/Pratnership/Other      

¨ Trust



 

 

 

 

EXHIBIT A

 

SCHEDULE OF INVESTORS

 

Name  Investment
Amount   Number of
Shares   Number of
Warrants  12 West Capital Fund LP  $2,935,000    2,935,000    880,500  12 West
Capital Offshore Fund LP  $2,065,000    2,065,000    619,500  John Regazzi 
$75,000    75,000    22,500  Chad Cooper  $50,000    50,000    15,000  Merrill
McPeak  $25,000    25,000    7,500  Peter Derycz  $20,000    20,000    6,000 
Marc Nissan  $10,000    10,000    3,000  Alan Urban  $6,000    6,000    1,800 
Ian Palmer  $5,000    5,000    1,500  Scott Ahlberg  $5,000    5,000    1,500 
Janice Peterson  $4,000    4,000    1,200  TOTALS  $5,200,000    5,200,000  
 1,560,000 

 

 

 

 

EXHIBIT B

 

IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

(Omitted)

 

 

 

 

EXHIBIT C

 

REGISTRATION RIGHTS AGREEMENT

 

(Omitted and Filed as Exhibit 10.2 to Form 8-K)

 

 

 

 

EXHIBIT D

 

FORM OF WARRANT

 

(Omitted and Filed as Exhibit 10.3 to Form 8-K)

 

 

 

 

EXHIBIT E

 

INVESTOR QUESTIONNAIRE

 

(Omitted)

 

 

